Title: To George Washington from Jonathan Boucher, 19 January 1773
From: Boucher, Jonathan
To: Washington, George

 

Dear Sir
Castle-Magruder, Janry the 19th 1773.

It is certainly expedient to remove Mr Custis to some Place of publick Education, and speedily. And when there is so noble, so princely an Institution of this sort, in his own Country, it is lamentable to find there still shou’d be a Necessity for sending Him to Another. I had, as You know, been endeavouring to believe the many Stories We are perpetually hearing of the Mismanagement at Wm & Mary as partial & exaggerated: but, the Carefulness of your Enquiries on the Spot ⟨precludes⟩ all further Doubt about the matter.
I can truly say, I do not differ from You in Opinion, but with Diffidence of the Rectitude of my own; nor wou’d I venture to mention my differing with You at all, had I not long ago experienced your Candor in allowing for the prepossessions or Prejudices of your Friends. I will therefore yet again take the Liberty of declaring my Opinion in favour of N. York, rather than Philada. It is but justice to premise, that I am not personally acquainted either with the one Place or the other. You, I believe, are; & can therefore better judge, whether what I say on the Report of others, be well or ill-founded.
Philada is a large, populous, thriving, commercial City: & so ⟨is⟩ N. York. The Former, is this only; the latter is more. It is inhabited by some People of the most considerable Rank & Fortune. it is a Place of ⟨th⟩e greatest Resort for Strangers of Distinction; it is the Head-Quarters of the Military; &, on all these Accounts, is, I am told, generally reckon’d the most fashionable & polite Place on the Continent. As a Situation, therefore, for a young Gentleman, who is to be Educated a little in the World, as well as in Books, it wou’d seem, that it deserves the Preference. In fact, a little Residence in such a City is the best Substitute I know of for the Tour that was once projected: as He stands a better Chance for acquiring that Liberality of Manners, which is one of the best Uses of Travel, by mixing occasionally with truly well-bred People. This, tho’ I have not Leisure to pursue it farther, is of some Importance in the Determination of this matter.
Confident that my Letter is for, & will be kept to, Yourself

alone, I will not be afraid to speak out, tho. perhaps I may be mistaken, persuaded that I shall be pardoned, if wrong. I wou’d not rashly reflect either on any Bodies of Men, or Individuals: what, therefore, I am about to say, must be read with great Candor, & large Allowances. From the best Observations I have been able to make on young Gentlemen educated in America, one general Fault is, that They come out into the World, furnish’d with a kind of smattering of Every Thing, &, with very few Exceptions, arrant Coxcombs. Were it not too invidious, I cou’d name to You Individuals, who are really clever, but hurt One by this silly Humour. And, I think, as Many have brought away this Sort of Spirit from the Coll. of Philada, as any other I have taken notice of. I know not a Fault one wou’d more earnestly wish to avoid; nor one, considering the Character & manners of your Ward, that You shou’d more guard against. How far this may be owing to any peculiar Discipline, or Mode of Instruction in these Colleges, I presume not to say: certainly, however, the Fact is, as I have hinted, & I have heard the observation made by others as well as myself. That This is not also the Case with Respect to King’s College in New York, is more than I have any authority positively to assert: I have, however, some Reason to believe, that it is not, at least, not in so great a degree. Most other Colleges are formed on the Plans of Those in Scotld, Leyden, Gottingen, Geneva: Wm & Mary, & King’s College resemble more Those of Oxford & Cambridge. In the former, Men often may become Scholars, if They will; in the latter, They must often be made so, whether They will or no. The Presidt of the Coll: of Philada, whose Abilities are unquestionable, was himself brought up in Scotland, in a less regular manner, than is the Fortune of Scholars in general: &, in spite of his great merit, This must be some disadvantage to Him, in the office He holds. By dint of superior Genius, He has himself arriv’d at Eminence in Literature, by a nearer Cut, as it were: but, the Bulk of Men, must be enforced to travel thither, along the beaten Track. It is therefore, in some sort, necessary that He who undertakes to guide Us, shou’d himself have travelled the Road He is to shew Us. The President of King’s College is allow’d to be as sound & sensible a Scholar as any in America: He was first train’d up regularly in a large School in England, &

afterwards completed his Education by a ten or twelve Years Residence in Oxford. I do not, however, lay much Stress on the comparative Merits of the Professors: both of Those I have nam’d possess extraordinary Merit. But, were the Matter to be so determined, no Reason cou’d be given for his leaving his own Country, as I know very few better Scholars, than either Mr Camm, or Mr Johnson.
It is but Fair in Me, to advertise You, that I have, & long have had, a very warm & close Friendship with Dr Cooper, Presidt of the N. York College, that He is my Countryman, & constant Correspondent, & that, ⟨moreover⟩, I am under some Obligations to the Trustees of his College for an honorary Degree, They were pleased to confer on Me some time ago. How far, these Things may have bias’d my Judgement, You will judge better than I can. I profess, however, that I have not willingly suffered private Friendship or Attachments to warp my Judgement. And I the less suspect myself, inasmuch as I know, that the Dulanys & the Revd Mr Addison, by far the best educated Men, & best Judges of Education in this Province, agree, in this Matter, in Opinion with Me. The Last of these Gentlemen proposes to give this least equivocal Proof of his Judgement on the Matter, the sending of his own Son thither, his youngest, I mean, whenever the ill-Health of Mrs Addison shall permit Him to take Him from Her. And, I think I have heard Mr Walter Dulany also talk of sending his youngest Son, tho. Mrs Dulany is, I believe, a Native of Philada, & has many Relations there.
The Difference in point of Distance, I shou’d imagine too inconsiderable to deserve much Attention, even from a fond Parent. He may write every Week, from the one Place as well as the other: & as his Visits neither can, nor ought to be very frequent, a Day or two’s difference in the Journey can make but little odds.
And now, my dear Sir, relying on your believing what I have said, to have been delivered with the best Intention, I beg Leave to refer the Determination of the matter, where doubtless it ought to be left, entirely with Yourself. I have not now to inform You of my Regard for the Youth: his Welfare, believe me, is the only Motive that I wi⟨sh⟩ to influence my Judgement; and were I not persuaded, that That wou’d be more effectually promoted

by sending Him to York rather than Philada I had never taken the Liberty of troubling You with this long Letter.
Whenever You have finally determined the matter, I beg the Favour of You to let Me know: and, if it be for Philada, as I happen to have no personal Acquaintance with Dr Smith, for whose Charac⟨ter⟩, however, I profess the highest Respect, I will give You the Letter You ask.
I have a Wish indeed, a strong one, to accompany You on this little Tour: the Indisposition of my Eye makes it almost absolutely necessary for Me to seek assistance somewhere, & which, They tell Me, can only be found to the Northward. But, whether I shall be able to set my House in such order, as that my Absence so long may be dispensed with, is more than I can now judge. This only I know, that if I possibly can, I will.
A very disagreeable Controversy with two of our patriot Lawyers, which I was too easily persuaded to enter into, seems likely to cut Me out a good deal of Work: This, however, if other Matters can be got over, is certainly not of moment enough to detain Me.
Mrs Boucher begs her aff. Compts to Mrs Washington & Miss Custis, to which I request mine may be join’d. I am, Dr sir, very truly Yr much obliged Frd & Servt

Jonan Boucher

